                Case 2:19-cr-00172-JAM Document 34 Filed 03/19/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0172-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   JONATHAN SHANE BLAKELEY,                            DATE: March 23, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for a status hearing on March 23, 2021. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00172-JAM Document 34 Filed 03/19/21 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00172-JAM Document 34 Filed 03/19/21 Page 3 of 5


 1 for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on March 23, 2021.

 7          2.      By this stipulation, defendant now moves to continue the status conference until May 25,

 8 2021, and to exclude time between March 23, 2021, and May 25, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)      The government has previously represented that the discovery associated with this

12          case includes over approximately four gigabytes of evidence in electronic form, including police

13          reports, criminal history documents, and forensic cell phone evidence. This discovery has been

14          either produced directly to counsel and/or made available for inspection and copying. On March

15          17, 2021, the government discovered and produced additional evidence, consisting of

16          bodycamera footage, an audio recording of relevant police radio traffic, and a computer aided

17          dispatch report. Additional discovery in the form of recorded jail calls is forthcoming.

18                  b)      Counsel for defendant desire additional time review this additional discovery, to

19          consult with their client, discuss potential resolutions with their client, and otherwise prepare for

20          trial. Additionally, one of the defendant’s counsel has recently returned from maternity leave.

21                  c)      Counsel for defendant believe that failure to grant the above-requested

22          continuance would deny them the reasonable time necessary for effective preparation, taking into

23          account the exercise of due diligence.

24                  d)      The government does not object to the continuance.

25                  e)      In addition, because of the public health concerns cited by the General Orders and

26          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

27          ends-of-justice delay is particularly apt in this case.

28                  f)      Based on the above-stated findings, the ends of justice served by continuing the

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00172-JAM Document 34 Filed 03/19/21 Page 4 of 5


 1           case as requested outweigh the interest of the public and the defendant in a trial within the

 2           original date prescribed by the Speedy Trial Act.

 3                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4           et seq., within which trial must commence, the time period of March 23, 2021 to May 25, 2021,

 5           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6           because it results from a continuance granted by the Court at defendant’s request on the basis of

 7           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8           of the public and the defendant in a speedy trial.

 9 //

10

11 //

12

13 //

14

15 //

16

17 //

18

19 //

20

21 //

22

23 //

24

25 //

26

27 //

28

        STIPULATION REGARDING EXCLUDABLE TIME              4
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00172-JAM Document 34 Filed 03/19/21 Page 5 of 5


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: March 18, 2021                                    PHILLIP A. TALBERT
                                                              Acting United States Attorney
 7

 8                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
 9                                                            Assistant United States Attorney
10

11   Dated: March 18, 2021                                    /s/ MIA CRAGER
                                                              MIA CRAGER
12
                                                              Assistant Federal Public Defender
13                                                            Counsel for Defendant
                                                              JONATHAN SHANE BLAKELEY
14
     Dated: March 18, 2021                                    /s/ JEROME PRICE
15                                                            JEROME PRICE
                                                              Assistant Federal Public Defender
16
                                                              Counsel for Defendant
17                                                            JONATHAN SHANE BLAKELEY

18

19

20                                          FINDINGS AND ORDER

21          IT IS SO FOUND AND ORDERED this 18th day of March, 2021.

22
                                                       /s/ John A. Mendez
23                                                     THE HONORABLE JOHN A. MENDEZ
24                                                     UNITED STATES DISTRICT COURT JUDGE

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
